DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 04/20/22 (“Amend.”), in which: claims 11, 15 and 17 are amended; claims 12 and 16 are cancelled and the rejection of the claims are traversed.  Claims 11, 13-15 and 17 are currently pending an Office action on the merits as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims, 11, 13 and 17 are rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Teraguchi (US Publication 2015/0279918).    
Regarding independent claim 11, Teraguchi teaches a display apparatus comprising:
a plurality of light emitting devices including a light emitting unit and a drive circuit for driving the light emitting unit (Figs. 1 and 2 illustrate a light emitting unit, 10 and a drive circuit, which is considered the components in the pixel circuit which is not the light emitting unit);
wherein the drive circuit includes
a first transistor configured to control the light emitting unit (Driving transistor, DRTr, Fig. 2);
a second transistor configured to control writing of a video signal, and (Switching transistor, WSTr);
a capacitative element, (Cs);
wherein a control terminal of the first transistor is connected to a first electrode of the capacitative element, and a first terminal of the first transistor is connected to an anode electrode of the light emitting unit, (See Fig. 2 and electrical connections between Cs, DRTr and the light emitting unit, 10);
wherein a first terminal of the second transistor is connected to the control terminal of the first transistor, and the first terminal of the second transistor is connected to the first electrode of the capacitative element (See electrical connections also in Fig. 2);
wherein a first semiconductor layer of the first transistor is located between a gate electrode of the second transistor and an anode electrode of the light emitting element in a cross-sectional view (First semiconductor layer, 137 of the first transistor, DRTr, ([0087]) is located between the gate electrode, 131 of the second transistor, WSTr and the anode, 14 ([0090-0091]) of the light emitting element, 10. See Fig. 19);
and wherein a material of the first semiconductor layer of the first transistor and material of a second semiconductor layer of the second transistor are different (Teraguchi teaches in [0087-0088] that the first semiconductor, 137 of the first transistor,13A (which refers to DRTr) and the second semiconductor layer, 132 of the second transistor (13B, which refers to WSTr) can be made of same (TOS) or different semiconductor materials (TOS and LTPS).  See comparisons between Figs. 19 and 4 and also [0079]).
Regarding dependent claim 13, Teraguchi, teaches the display apparatus according to claim 1, wherein:
the first transistor is a driving transistor and the second transistor is video signal writing transistor (See claim 11).
Regarding dependent claim 17, Teraguchi teaches the display apparatus according to claim 1, wherein:
the anode electrode is disposed on the second electrode of the capacitative element (Teraguchi, anode electrode, 14 disposed on the second electrode, 137, Fig. 19, [0090-0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Teraguchi (US Publication 2015/0279918) in view of Sato (US Publication 2004/0017162) and in further view of Joo (US Publication 2003/0094613).
Regarding dependent claim 14, Teraguchi, as modified by Sata, discloses the display apparatus according to claim 11, wherein:
the first transistor (As cited in claim 11, Teraguchi teaches that the first transistor is the driving transistor);
Teraguchi does not explicitly disclose that the driving transistor:
 is a MOS transistor.
However, in the field of displays, Joo discloses in [0030] and in claim 10 of having a driving transistor as a CMOS transistor.
Teraguchi/Sata disclose a base process/product of a display apparatus having a driving transistor to provide a display with a narrow frame ([0005])  Joo teaches a known technique of a display apparatus using a CMOS driving transistor that is comparable to the base process/product.
Joo’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Teraguchi/Sata and the results would have been predictable and resulted in the first transistor as a MOS transistor, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Teraguchi (US Publication 2015/0279918) in view of Sato (US Publication 2004/0017162) and in further view of Kwon (US Publication 2010/0255619).
Regarding dependent claim 15, Teraguchi, as modified by Sata, discloses the display apparatus according to claim 11, wherein:
the capacitative element (As taught by Teraguchi in claim 11);
Teraguchi does not explicitly teach:
the capacitative element is Metal Insulator Metal (MIM) capacitor.
However, in the same field of display, Kwon discloses the use of a MIM capacitor ([0039]).
Teraguchi/Sata disclose a base process/product of a display apparatus having a driving transistor to provide a display with a narrow frame ([0005])  Kwon teaches a known technique of a display apparatus using a MIM capacitor that is comparable to the base process/product.
Kwon’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Teraguchi/Sata and the results would have been predictable and resulted in the capacitor of Teraguchi/Sata being a MIM capacitor, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2004/0159845 to Matsumoto discloses a longer gate length ([0015]) for a drive transistor, but does not teach the claimed structure of claim 11.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693